UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1891



GARY W. SAYRE,

                                              Plaintiff - Appellant,

          versus


FMRS MENTAL HEALTH COUNCIL, INCORPORATED,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.  Joseph Robert Goodwin,
District Judge. (5:04-cv-00333)


Submitted: February 22, 2007              Decided:   February 27, 2007


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary W. Sayre, Appellant Pro Se. Brian Dale Morrison, SCHUMACHER,
FRANCIS & NELSON, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM.

          Gary    W.    Sayre   appeals    the    district   court's   order

accepting the recommendation of the magistrate judge and denying

relief in his civil action alleging employment discrimination.             We

have   reviewed   the     record   and     find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court. See Sayre v. FMRS Mental Health Council, Inc., No. 5:04-cv-

00333 (S.D.W. Va. July 10, 2006).         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                     AFFIRMED




                                   - 2 -